Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 2/10/2021.
2.	Claims 1-14 and 16 are pending in the application. Claim 15 has been cancelled and claim 16 has been added by applicant.  Claims 1, 14, and 16 are independent claims. 
3.	The rejection of claims 1-14 remain rejected under 35 U.S.C. 101. The rejection of claims 1-5 and 12-15 under 35 U.S.C. 103 as being unpatentable over Sutter in view of Tsurumaki has been withdrawn in response to applicant’s amendments.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to independent claim 1, the newly amended claim recites the following:
	‘the dividing making each sub-table of the plurality of sub-tables have a same number of cells in each row and/or column based on a number of cells in each row and/or column’ 

In reference to independent claim 14, the claim recites similar language to that of independent claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to dependent claims 2-13, the claim are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claims.



Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In reference to independent claim 1, the claim recites dividing a table into a plurality of sub-tables and extracting a value corresponding to a key cell from each of the plurality of sub-tables. This judicial exception is not integrated into a practical application. The limitation of dividing a table in which cells are arranged in rows and columns into a plurality of sub-tables, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Similarly, the limitation of extracting a value from a key cell from each of the plurality of sub-tables, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
In reference to independent claims 14, the claim recites similar language to that of independent claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to independent claim 16, the claim recites similar language to that of independent claim 1. Therefore, the claim is rejected under similar rationale. The claim includes a variation in how the table is divided which includes ‘dividing the table at a row and/or column having a different number of cells from an adjacent row and/or column’. The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and thus does not integrate the judicial exception into a practical application. 
In reference to dependent claim 2, the limitation recites division points for dividing the table wherein the division points being specified on a basis of a number of cells in each row or column of the table. The limitation of locating specific division points of the table, under its broadest reasonable interpretation, 
In reference to dependent claim 3, the limitation recites a division point specified as a row or a column where the number of cells changes. The limitation of locating specific division points of the table, under its broadest reasonable interpretation, covers performance of the limitation in the mind and thus does not integrate the judicial exception into a practical application. 
In reference to dependent claim 4, the limitation recites a search of the table for a plurality of key cells including a character string and dividing the table into a plurality of sub-tables, the division points being specified on a basis of the plurality of key cells retrieved by the search unit. The language within the limitation of searching the table for specific content and dividing the table based upon the location of said search, under its broadest reasonable interpretation, covers performance of the limitation in the mind and thus does not integrate the judicial exception into a practical application. 
In reference to dependent claim 5, the limitation recites each division point is specified as a row or a column that includes each of the plurality of key cells. The limitation of locating specific division points of the table, under its broadest reasonable interpretation, covers performance of the limitation in the mind and thus does not integrate the judicial exception into a practical application. 
In reference to dependent claim 6, the limitation recites merging two cells wherein the division unit does not specify the row or column including the portion of the merged cell as a division point. The limitation of merging a cell and deciding on a division point, under its broadest reasonable interpretation, covers performance of the limitation in the mind and thus does not integrate the judicial exception into a practical application. 
In reference to dependent claims 7, the limitation describes a merged cell included in a row or a column including a key cell retrieved from a search wherein the division unit does not specify the row or column including the portion of the merged cell as a division point, under its broadest reasonable interpretation, 
In reference to dependent claim 8, the limitation recites a portion of a merged cell is included in a row or a column including a key cell retrieved by a search wherein the division unit copies a character string of the merged cell into each cell of the merged cell, under its broadest reasonable interpretation, covers performance of the limitation in the mind and thus does not integrate the judicial exception into a practical application. 
In reference to dependent claim 9, the limitation recites a portion of a merged cell is included in a row or a column including a key cell retrieved by a search wherein the division unit copies a character string of the merged cell into each cell of the merged cell, under its broadest reasonable interpretation, covers performance of the limitation in the mind and thus does not integrate the judicial exception into a practical application. 
In reference to dependent claim 10, the limitation discloses a case when a sub-table does not include a value cell, the division unit combines the sub-table with another sub-table adjacent to the sub-table. The limitation which is a step for identifying specific content not included in a sub-table and combining the sub-table with another sub-table adjacent to the sub-table, under its broadest reasonable interpretation, covers performance of the limitation in the mind and thus does not integrate the judicial exception into a practical application. 
In reference to dependent claim 11, the limitation discloses a case when a sub-table does not include a value cell, the division unit combines the sub-table with another sub-table adjacent to the sub-table. The limitation which is a step for identifying specific content not included in a sub-table and combining the sub-table with another sub-table adjacent to the sub-table, under its broadest reasonable interpretation, covers performance of the limitation in the mind and thus does not integrate the judicial exception into a practical application. 
In reference to dependent claim 12, the limitation recites extracting a key cell shared in common by value cells that are cells expressing a value, between one sub-table and another sub-table adjacent to the sub-table from the other sub-table. The limitation of extracting a value from a key cell from each of the plurality of sub-tables, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
In reference to dependent claim 13, the claim recites identifying a position of a cell in a sub-table that includes a value. The limitation of identifying a position of a cell in any sub-table or from each of the plurality of sub-tables, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sutter, IV et al., USPN 8,527,866 filed (4/30/2010) in view of Lanza et al., PGPub. 2009/0106310 filed (9/30/2008) and in further view of Tsurumaki, JP2016-91081 Published 2016-05-23 (See IDS 10/10/2019).
In reference to independent claim 1, Sutter teaches a device for dividing a table, comprising the following steps:
	a division unit that divides a table in which cells are arranged in rows and columns into a plurality of sub-tables, the dividing making each sub-table of the plurality of sub-tables have a same number of cells in each row and/or column based on a number of cells in each row and/or column; (Sutter, column 3, lines 18 through 32 and column 5, lines 1 through 17), a spreadsheet table is organized into one or more rows and columns and contains various types of data such as financial data, sales data, etc. and cells in the spreadsheet table include values. The spreadsheet application divides the rows in the spreadsheet table into a plurality of blocks wherein a block can be thought of as a smaller spreadsheet table. 
The reference to Sutter fails to explicitly teach making each sub-table of the plurality of sub-tables have a same number of cells in each row and/or column based on a number of cells in each row and/or column. However, the reference to Lanza (Lanza, figure 1c, 3a-3c, and para. 0018 through 0021) discloses specific table sorting methods whereby an original table with a set number of rows and columns is used to create specific sorted sub-tables having the same number of cells as the original table. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the spreadsheet sorting methods of Sutter which teaches generating sub-tables or blocks with the reference to Lanza which teaches a means of sorting a spreadsheet table with a specific number of cells in a row and creating sub-tables with the same number of cells since this would have provided an added benefit of uniformity in each sub-table for display on a user interface.
an extraction unit that extracts a value corresponding to a key cell that is a cell expressing a key, from each of the plurality of sub-tables obtained by the division unit (Sutter, column 4, lines 38 through 46 and column 5, lines 1-17) the multiple blocks are retrieved from an original table and sorted (i.e. form of extraction, as presently claimed) based on specific cell properties such as values within a cell, stored and merged into a final result block. 
	extracting a value corresponding to a key cell that is a cell expressing a key, from each of the plurality of sub-tables  obtained by the division unit.
	The reference to Sutter teaches a means of creating (Sutter, column 5, lines 1 through 17), a spreadsheet application divides the rows in the spreadsheet table into a plurality of blocks wherein a block can be thought of as a smaller spreadsheet table. However, the reference fails to explicitly teaches extracting a value corresponding to a key cell that is a cell from each of the plurality of sub-tables obtained by the division unit.
The reference to Tsurumaki teaches extracting a value corresponding to a key cell from each of the plurality of sub-tables (Tsurumaki, para 0008 and 0015) extracting candidate blocks whose attributes match the title registered in the policy and extracting the title described in the block, the attribute of the title, and each item information of a block. 
	Thus, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date to have modified the reference to Sutter and Lanza which teaches dividing tables into sub-tables using multiple blocks and sorting said blocks based upon identified relevant cell properties within the blocks with the reference to Tsurumaki which explicitly teaches the extraction of content from cells of blocks for display to a user since it would have provided enhanced content recognition for improved sorting of relevant content. 


In reference to dependent claim 2, Sutter teaches:
	the division unit divides the table into the plurality of sub-tables according to one or more division points of the rows or columns of the table, the division points being specified on a basis of a number of cells in each row or column of the table (Sutter, column 5, lines 10-17, column 7, and figure 3, item 304, 308) the numbers of rows in each of the blocks is divided based on the number or rows in the spreadsheet table and a lower limit as it relates to the total number of rows in the spreadsheet. 
In reference to dependent claim 3, Sutter teaches:
	each division point is specified as a row or a column where the number of cells changes (Sutter, column 7, lines 10-20) if the number of rows in the spreadsheet table exceeds the lower limit, the spreadsheet application determines the appropriate amount of blocks. 
In reference to dependent claim 4, Sutter teaches:
	a search unit that searches the table for a plurality of key cells including a character string that matches at least a portion of a character string input  as a key by a user (Sutter, column4, lines 38-48 and column 5, lines 17-43) after the rows are divided into blocks, the sort process enters a block sorting phase to sort the rows in the blocks based upon relevant properties.
	the division unit divides the table into the plurality of sub-tables according to one or more division points of the rows or columns of the table, the division points being specified on a basis of the plurality of key cells retrieved by the search unit (Sutter, column 5, lines 10-17, column 7, and figure 3, item 304, 308) the numbers of rows in each of the blocks is divided based on the number or rows in the spreadsheet table and a lower limit as it relates to the total number of rows in the spreadsheet. 
	Sutter does not disclose:
	key cells including a character string that matches at least a portion of a character string input as a key by a user.

	Thus, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date to have modified the references to Sutter and Lanza which teach dividing tables into sub-tables using multiple blocks and sorting said blocks based upon identified cell properties within the blocks with the reference to Tsurumaki which teaches the extraction of content from cells of blocks since it would have provided enhanced content recognition for improved sorting of relevant content. 
In reference to dependent claim 5, Sutter teaches:
	each division point is specified as a row or a column that includes each of the plurality of key cells (Sutter, column 4, lines 38-62) each sort-by column has sorting requirements that include relevant properties of cells in the sort-by column such as the values within the cells. 
In reference to dependent claim 12, Sutter teaches:
	The extraction unit extracts a key cell shared in common by value cells that are cells expressing a value (Sutter, column 4, lines 38-67) Each sort-by column has sorting requirements that include a relevant property. The relevant property may be values in the cells. When there are multiple sort-by columns, the rows in the table are sorted first according to the sorting requirements of highest ranked sort-by column. 
	Sutter fails to teach:
	Extracts a key cell shared in common by value cells that are cells expressing a value, between one sub-table and another sub-table adjacent to the sub-table from the other sub-table.
The reference to Tsurumaki discloses extracting content between one sub-table and another sub-table adjacent to the sub-table (Tsurumaki, para. 0008 and 0014) Extracting candidate blocks whose attributes match the title registered in the policy and attributes of the title, a second step of displaying the 
Thus, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date to have modified the reference to Sutter which teaches identifying values within cells through the identification of blocks with the reference to Tsurumaki which teaches the extraction of content from adjacent cells of blocks since it would have provided enhanced content recognition for improved sorting of relevant content. 
In reference to dependent claim 13, Sutter teaches:
	the key cell included in the other sub-table is positioned in the same row or column as a row or column that includes the value cell of the sub-table (Sutter, column 4, lines 38-67) Each sort-by column has sorting requirements that include a relevant property. The relevant property may be values in the cells. When there are multiple sort-by columns, the rows in the table are sorted first according to the sorting requirements of highest ranked sort-by column. 
	Sutter fails to teach:
	The key cell included in the other sub-table is positioned in a same row or column as a row or column that includes the value cell of the sub-table.
The reference to Tsurumaki discloses extracting content between one sub-table and another sub-table adjacent to the sub-table (Tsurumaki, para. 0008 and 0014) Extracting candidate blocks whose attributes match the title registered in the policy and adjacent attributes of the title, a second step of displaying the candidate blocks extracted for display. The title and attributes are composed of an issue title, a draft date, an update data. 
Thus, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date to have modified the reference to Sutter which teaches identifying relevant cells within columns or rows with the reference to Tsurumaki which teaches the extraction of content from adjacent cells of 
In reference to independent claims 14, the claim recites a computer readable medium for carrying out similar limitations to those found in rejected claim 1. Therefore, the claim is rejected under similar rationale.



Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanza et al., PGPub. 2009/0106310 filed (9/30/2008).
In reference to independent claim 16, Lanza teaches:
	a division unit that divides a table in which cells are arranged in rows and columns into a plurality of sub-tables, the dividing being based on a number of cells in each row and/or column and including dividing the table at a row and/or column having a different number of cells from an adjacent row and/or column (Lanza, para. [0015, 0016, figure 1D, 2A] the grouping of a table is automatically and dynamically updated in response to changes in the data included in the table. Divisions are automatically created for changes and/or updates to a table that includes cells in both rows and columns. Figure 2a illustrates a change made to table. The change to the table automatically establishes a plurality of sub-tables (see column A of figure 2A which includes sub-tables for 2008 Q1, north, south, west, 2008 Q3, north, south, west, 2008 Q2) and includes different numbers of columns for each sub-table .
	an extraction unit that extracts a value corresponding to a key cell that is a cell expressing a key, from each of the plurality of sub-tables obtained by the division unit (Lanza, para. [0015-0020 and figure 2B] provides extraction methods whereby a user may selectively extract values from each of the plurality of sub-tables. Figure 2c and 2d further recite a method for extracting values from key categories associated with the cells. More specifically, figure 2D provides both filtering methods for the table (Lanza, Figure 3A, 3B, and para. 0021) is a further example of an extraction method for extracting values related to each of a plurality of sub-tables obtained by the division unit. 










Allowable Subject Matter
12.	Claims 6-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Arguments
13.	Applicant’s arguments with respect to claims 1-14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims to include further language ‘the dividing making each sub-table of the plurality of sub-tables have a same number of cells in each row and/or column based on a number of cells in each row and/or column’. The changes required the examiner to withdraw the prior art rejection under 35 U.S.C. 103 as being unpatentable over Sutter in view of Tsurumaki and add the reference to Lanza to teach the newly added limitation of ‘making each sub-table of the plurality of sub-tables have a same number of cells in each row and/or column based on a number of cells in each row and/or column. 







Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178